Title: C. W. F. Dumas to John Adams, 28 December 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Sir,
          at the Hague Dec. 28th. 1784
        
        Permit me to answer briefly in poor English, your favour of the 11th. inst.
        An Ideot, no.—à Lunatick, may be for what I know.— With me, and other plain people, the character is that of a bad man, near to become a Madman by disappointment.
        I am not misinformed, concerning the pretended principle and motive of a certain metaphysical Distinction. The nonsense I told you has been really alledged in private conferences previous to certain ministerial ones.
        I am glad to hear of your proposals accepted. But the agreement of what may be looked on as convenient for the present, does not exclude mental reservations.
        I am deeply initiated since some weeks in the secret of this and several other States, and would tell you at your fire-side, a number of important things, which are not to be trusted to the paper.
        Our respects and good wishes to your Excellency and to your dear Ladies and Son. / y. E. / very humble & very / obedient servant
        
          D—
        
      